—Yesawich Jr., J.
Appeal from an order of the County Court of Greene County (Pulver, Jr., J.), entered June 11, 1997, which affirmed a judgment of the Justice Court of the Town of Durham in favor of defendants.
In this small claims action, plaintiff seeks to recover $1,800 representing the security deposit as well as the first and last months’ rental payment for a trailer home that plaintiff agreed to lease from defendants. Plaintiff maintains that she is owed this refund because the trailer was not fit for occupancy and because she never entered into a binding lease. After a bench trial, Town Court dismissed the complaint, concluding that the funds were nonrefundable in view of a prelease and lease agreement which state as much and which were signed by plaintiff. County Court affirmed Town Court’s judgment and plaintiff appeals.
We affirm. In small claims cases, the standard of review is “whether substantial justice has been done between the parties according to the rules and principles of substantive law” (Pierce v Pastorello, 255 AD2d 622), and judgments in those cases are not to be disturbed unless they are clearly erroneous (see, Moses v Randolph, 236 AD2d 706, 707). In the matter at hand, plaintiff offered only her testimony, which Town Court found wanting, to support her claims. By contrast, defendants presented documentary evidence which established the existence of a binding agreement as well as the fact that the $1,800 was nonrefundable. Accordingly, there is, as County Court found, no basis for concluding that Town Court’s determination was erroneous.
Mikoll, J. P., Crew III, Spain and Carpinello, JJ., concur. Ordered that the order is affirmed, with costs.